DETAILED ACTION
Claims 1-20 are pending.
Priority: April 02, 2020
Assignee: Raytheon

Specification
The title of the disclosure is misleading. Neither the spec nor the claims recite any ‘hardware assistance’. The spec discloses identifying and replacing ‘infected’ data with two software modules, the initiator utility and the integrity monitor. From a hardware standpoint, there is no recited benefit with the two software modules executing on two separate processors. There is also no recited co-ordination between the two processors when the infected working copy is replaced with a secure/uninfected copy. 
Accordingly, a new title is required that is clearly indicative of the disclosure to which the claims are directed. The following title is suggested: ‘A method to replace malicious data in a self-healing system’.


					

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



A.Claims 1-20 are rejected for being incorrect, ambiguous and indefinite. 
Claim 1 recites, ‘correcting, by the second processor, any modifications to the working copy of the data item that are made after the working copy of the data item is stored in the random-access memory, the modifications being corrected in parallel with the first processor executing software based on the working copy of the data item.’
	As recited, the first processor is executing using ‘the working copy of the data item’ stored in RAM. Then, as recited, the second processor makes corrections to the same working copy of the data item in parallel, while the first processor continues executing software based on that working copy of the data item. It is unclear how this is functionally achieved. For example, the first processor could be performing I/O and updating ‘the working copy of the data item’ while the second processor is correcting it, including replacing the working copy with a secure copy.
As shown below, the spec does not disclose what the claim is reciting.
In Para-0029, Fig. 4, the spec recites, ‘At step 402, the processor 120 obtains the address map 300C. At step 404, the processor 120 selects one of the addresses 326 that are identified in the address map 300C. At step 406, the processor 120 detects whether the working copy of a protected data item stored at the selected address (at step 304) has been modified.’ 
As per the above recitation, the spec recites that the processor selects one of the addresses in the address map. But the spec does not recite that the processor selects the address of ‘the working copy of the data item’ that the first processor is using to execute software. Therefore the claim is unsupported by the spec.
The claim is indefinite and ambiguous because it is unclear which ‘working copy of the data item’ is being corrected in parallel by the second processor, while the first processor is executing software based on ‘the working copy of the data item’.
Since the ‘correction’ by the second processor is ambiguous, the usefulness of the disclosure is diminished.
	Claims 9 and 17 have a similar issue as claim 1. Claims 2-8, 10-16 and 18-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.

B.	Claims 1-20 are rejected for being incorrect, ambiguous and indefinite. 
Claim 1 recites, ‘correcting, by the second processor, any modifications to the working copy of the data item that are made after the working copy of the data item is stored in the random-access memory’.
	Though neither the claims nor the spec define ‘modifications’, Para-0018 of the spec suggests that it refers to virus infection. That being said, the spec in Para-0023, with reference to Fig. 3A, recites, ‘At step 304, the processor 110 stores, in the random-access memory 140, the working copy 142 of the protected data 132. At step 306, the processor 110 stores, in the random-access memory 140, the secure copy 144 of the protected data 132.’ 
	As per the above citation, the storage of the secure/uninfected copy in RAM, after the storage of the working copy, suggests that the working copy maybe already infected before storing in RAM. Furthermore, since there is no disclosure of any detection mechanism to verify that the working copy is uninfected before being stored in RAM, claim 1, as recited, is incorrect and unsupported by the spec.
	Since it is unclear if the working copy is infected or uninfected before being stored in RAM, it is unclear if the ‘modifications’ happen before the working copy is stored in RAM or after the working copy is stored in RAM. 
Therefore reciting ‘correcting, by the second processor, any modifications to the working copy of the data item that are made after the working copy of the data item is stored in the random-access memory’, is incorrect, indefinite, ambiguous and lacks patentable weight.
Claims 9 and 17 have a similar issue as claim 1. Claims 2-8, 10-16 and 18-20 are rejected for failing to cure the deficiency from their respective parent claim by dependency.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
   A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over Zhou et al (20150101054) in view of Westenberg (8495037).

As per Claim 1, Zhou discloses a method for use in a computing system (Zhou, [0026 - Fig. 1 shows a combined hardware and software virus processing system 100 that includes a general purpose processor 120 and a virus co-processor 110]; [0037 – In Fig. 3, virus processing system includes a virus processing hardware accelerator embodied as virus co-processor 310, and a general purpose processor 320]), comprising:
storing, in a random-access memory (Zhou, [0039 – As per Fig. 3, memory 330 is a random access memory 330]), a working copy of a data item (Zhou, [0040 – In Fig. 3, system memory 330 stores a task control 362, a page table 352 and content object 374/working copy of a data item]; [0046 - File type indicates that content object 374/working copy is a word processing document; Since the claim does not define ‘working copy of a data item’, the citation is a valid interpretation]), the working copy of the data item being stored in the random-access memory by a first processor (Zhou, [0050 – In Fig. 4, step 425, a general purpose processor/first processor receives a content object and determines what type of file the content object represents. In step 430, the general purpose processor sets up various virus scan parameters. In step 435, the virus scan parameters are then passed/stored to system memory 330. Fig. 3 shows content object 374/working copy stored in system memory 330/RAM, thereby implying that the working copy is stored in RAM by the first processor]);
registering, with a second processor (Zhou, [Fig. 1: Virus co-processor 110]), a respective address in the random-access memory where the working copy of the data item is stored (Zhou, [0050 – In Fig. 4, step 435, the virus scan parameters are passed to system memory 330 accessible to a virus co-processor. This includes writing a pointer/address to the content object and the file type of the content object to a task control location in system memory; Since the claim does not define ‘registering’, the citation is a valid interpretation of registering by the second processor a respective address in RAM where the working copy is stored]); 
correcting (Zhou, [See Fig. 4]), by the second processor (Zhou, [Fig. 3: virus co-processor/second processor 310]), any modifications to the working copy of the data item that are made after the working copy of the data item is stored in the random-access memory (Zhou, [0051 – In Fig. 4, step 440, the virus scan parameters are accessed from system memory by the virus co-processor. This includes reading a content object pointer and a file type message from system memory. The virus signatures accessible to the virus co-processor are then parsed to select only the virus signatures that are relevant to the file type indicated in the file type message read from the system memory in step 445. The content object pointed by the content object pointer read from the system memory is then compared with known viruses by executing the identified virus signatures in step 450. In step 455, the results/corrections of executing the virus signatures are written to system memory]; [0031 – In Fig. 1, data stream 170 is received by general purpose processor 120, and is reviewed to determine whether it has been infected by one or more viruses. General purpose processor 120 makes the data/working copy in data stream 170 available to virus co-processor 110, thereby implying that the data/working copy is stored in RAM and the second processor makes corrections to the modifications after the working copy is stored in the RAM]), the modifications being corrected in parallel with the first processor executing software based on the working copy of the data item (Zhou, [0051 – In Fig. 4, step 460, the general purpose processor/first processor pulls the results from system memory, and utilizes the results in step 465 to address the virus threat. For example, the general purpose processor may clean an identified virus or it may quarantine or delete the infected content object/working copy, thereby implying that the modifications are corrected in parallel with the first processor executing software based on the working copy of the data item, thereby safeguarding Fig. 1 system 100. This is also recited in Para-0031 of the spec]).
Westenburg further clarifies,
correcting (Westenberg, [Col. 2, lines 30-32 - The backup manager performs difference analysis which may include a comparison of respective checksums and/or signatures generated from the backup version/secure copy and the infected data object/working RAM copy]), by the second processor (Westenberg, [Col. 12, lines 55-57 – Backup manager 120 is implemented via one or more hardware devices, e.g., via one or more FPGA devices, thereby implying that the backup manager is the second processor]), any modifications to the working copy of the data item that are made after the working copy of the data item is stored in the random-access memory (Westenberg, [Col. 2, lines 15-19 - In response to the indication that a data object/working copy is infected by malicious software, the backup manager is configured to determine whether a backup version differs from the infected data object using an efficient difference analysis; The ‘indication’ of infection of the working copy to the backup manager/second processor and subsequent difference analysis by the same, implies that modifications to the working copy of the data item are made after the working copy of the data item is stored in RAM]; [Fig. 6: Memory 610 is RAM]), the modifications being corrected in parallel with the first processor (Westenberg, [Fig. 6: Processor 605/first processor]; [Fig. 6 also shows processor 605 communicating with malicious-software detector 150]) executing software based on the working copy of the data item (Westenberg, [Col. 5, lines 7-15 – Fig. 1 shows a scenario in which malicious-software detector 150/first processor has identified data object 110B/working copy as being infected. In response to detecting the infection, the malicious-software detector 150 is configured to perform ‘quarantining’, notifying a user of the infection, or deletion of the working copy, etc., thereby implying software execution by the first processor based on the working copy of the data item]; [Col. 5, lines 16-20 – In Fig. 1, the malicious-software detector 150 is also configured to send an indication to the backup manager 120/second processor, that the data object 110B/working copy is infected, thereby invoking the backup manager to make corrections such that the corresponding backup copy of the working copy is deleted; Thus the above citations imply that the modifications are corrected in parallel with the first processor executing software based on the working copy of the data item, thereby safeguarding Fig. 6, system host 601. This is also recited in Para-0031 of the spec]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 2, the rejection of claim 1 is incorporated and Zhou, Westenberg further disclose,
wherein correcting any modifications to the working copy of the data item (Westenberg, [Fig. 3]) includes:
retrieving data that is currently stored at the respective address in the random-access memory (Westenberg, [Col. 8, lines 9-12 – In Fig. 3, step 305, backup manager examines one or more attributes/data of the backup version 130 as well as the infected data object 110/RAM working copy to determine whether corresponding attribute values are identical]; [Col. 2, lines 43-48 - Backup manager is configured to query a malicious-software detector/residing in first processor, to identify infected objects, e.g., by inspecting a list of infected data objects that have been quarantined by the malicious-software detector, or by using an API supported by the malicious-software detector, thereby implying that the backup manager can identify the respective address in RAM where the working copy was stored. Therefore the citations imply retrieving data that is currently stored at the respective address in the RAM. Since the claim does not define ‘data’, it’s format, or how the data is ‘retrieved’, the citation is a valid interpretation]);
retrieving a cryptographic code that is associated with the data item (Westenberg, [Col. 8, lines 46-50 – As part of content-based checking determined in step 315, the backup manager is configured to compare a signature of the data object 110 with the signature/cryptographic code of the backup version 130, thereby implying retrieving a cryptographic code associated with the data item. Furthermore, since the claim does not recite how the cryptographic code is associated with the data item, the citation is a valid interpretation]);
detecting whether the cryptographic code matches the retrieved data (Westenberg, [Fig. 3, step 320, Signatures identical ?]); 
when the cryptographic code does not match the retrieved data (Westenberg, [Fig. 3, step 320, Signatures identical? No]), retrieving a secure copy of the data item and storing the secure copy at the respective address in the random-access memory (Westenberg, [Fig. 3, step 325, Allow backup version/secure copy to be used for restore, thereby implying retrieving a secure copy of the data item and storing the secure copy at the respective address in RAM]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 3, the rejection of claim 1 is incorporated and Zhou, Westenberg further disclose,
wherein correcting any modifications to the working copy of the data item (Westenberg, [Fig. 4]) includes:
retrieving a secure copy of the data item (Westenberg, [Col. 9, lines 25-28 - In response to a restore request, the backup manager 120 is configured to identify a suitable uninfected backup version 130/secure copy for a particular data object/RAM copy to be restored]; [Col. 9, lines 30-33 – In Fig. 4, step 405, backup manager receives a restore request and in step 410 identifies a set of backup versions/secure copy corresponding to the data objects 110 to be restored; The claim does not recite why only ‘a secure copy’ is retrieved, especially without any validation or knowing if it is the right one. In other words, selection of ‘a secure copy’ is not recited. Therefore it is valid to interpret ‘a set/list of backup versions’ to represent ‘a secure copy’ and then iterate through the set to find the correct uninfected secure copy as discussed below. The set could include only one item. Hence the citation is a valid interpretation]);
identifying the respective address in the random-access memory where the working copy of the data item was stored (Westenberg, [Fig. 4, step 415, Examine next backup version included in identified set, thereby implying identifying the address of the working copy of data in RAM]; [Col. 2, lines 43-48 - Backup manager is configured to query a malicious-software detector/first processor resident to identify infected objects, e.g., by inspecting a list of infected data objects that have been quarantined by the malicious-software detector, or by using an API supported by the malicious-software detector, thereby implying that the backup manager can identify the respective address in RAM where the working copy was stored]; [Col. 9, lines 33-38 - The restore request may indicate that all the files in a particular directory/addresses/map or file system are to be restored using the latest available backup versions, and the backup manager may assemble a list of the latest backup versions 130 corresponding to the specified directory or file system; The above citations imply that the backup manager has knowledge of RAM resident working copy/data and its corresponding address]);
detecting whether the secure copy of the data item matches data that is currently stored at the respective address in the random-access memory (Westenberg, [Fig. 4, step 420, Backup version/secure copy unsuitable for restore? Yes]; [Fig. 4, step 425, uninfected backup version available?] 
[Col. 9, lines 54-59 - If a return value for an I/O operation on the backup version/secure copy indicates that it corresponds to an infected data object 110/RAM copy, the backup manager 120 is configured to search for an uninfected backup version 130 for the corresponding data object 110, thereby implying detecting whether secure copy data matches data currently stored in the address in the RAM; Since the claim does not recite how the data of secure copy and RAM copy are matched, the citation is a valid interpretation]); 
when the secure copy of the data item does not match the data that is currently stored at the respective address in the random-access memory (Westenberg, [Fig. 4, step 425, Uninfected backup version available? Yes; Here finding an uninfected backup copy/secure copy implies that data match failed]), storing the secure copy of the data item at the respective address in the random-access memory (Westenberg, [Col. 9, lines 62-63 – In Fig. 4, step 430, backup manager 120 is configured to restore the data object/RAM working copy from the uninfected backup version, thereby implying storing the secure copy of the data item at the respective address in RAM]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 4, the rejection of claim 3 is incorporated and Zhou, Westenberg further disclose,
wherein the working copy of the data item (Westenberg, [Fig. 1: Data object 110B]; [Fig. 6: Host 601, Memory 610-RAM storing the data object/working copy]) and the secure copy of the data item (Westenberg, [Fig. 1: Backup Data Set 125A]; [Col. 12, lines 39-40 – As per Fig. 6, backup data sets 125 are stored on storage device 640]) are stored in memory devices that are physically separate from one another (Westenberg, [Col. 6, lines 20-24 - As per Figs. 1-2, backup versions 130/secure copy are stored in different storage devices than those used for the live data set 105/working copy, e.g., in a different physical location for disaster recovery purposes]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 5, the rejection of claim 1 is incorporated, and Zhou discloses,
wherein the first processor includes a first core (Zhou, [Fig. 1: General Purpose Processor 120]) of a central processing unit and the second processor includes a second core (Zhou, [Fig. 1: Virus Co-Processor 110]) of the central processing unit (Zhou, [Fig. 1: System 100]).
Westenberg further clarifies,
wherein the first processor includes a first core (Westenberg, [Fig. 6, Processor 605]) of a central processing unit and the second processor includes a second core (Westenberg, [Fig. 6, backup manager implemented as FPGA]) of the central processing unit (Westenberg, [Fig. 6: computer host 601]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 6, the rejection of claim 1 is incorporated and Zhou discloses, 
wherein the first processor includes at least one core of a general-purpose processing unit (Zhou, [0037 – In Fig. 3, general purpose processor 320 is found in personal computers such as those offered by Intel and AMD]) and the second processor includes application-specific processing circuitry (Zhou, [0037 - Virus co-processor 310 is implemented as a semiconductor device, for example, a programmable gate array or an application specific integrated circuit]).
Westernberg discloses,
wherein the first processor includes at least one core of a general-purpose processing unit (Westenberg, [Col. 12, lines 8-12 – In Fig. 6, host 601 includes processors 605/first processor that are implemented using any desired architecture or chip set, such as the SPARC architecture from Sun Microsystems or the x86-compatible architectures from Intel Corporation, AMD, etc.]) and the second processor (Westenberg, [Col. 12, lines 55-57 – Backup manager 120 is implemented via one or more hardware devices, e.g., via one or more FPGA devices, thereby implying the second processor]) includes application-specific processing circuitry (Westenberg, [Col. 2. lines 39-43 – An indication that a data object is infected, is sent by a malicious-software detector directly to the backup manager, e.g., using a notification API supported by the backup manager, when the infection is detected, thereby implying application specific circuitry]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 7, the rejection of claim 1 is incorporated and Zhou, Westenberg further disclose,
wherein the respective address in the random-access memory is registered with the second processor by a driver for the second processor that is executed on the first processor (Westenberg, [Col. 4, lines 60-65 – As per Fig. 1, malicious-software detector 150 is configured to detect whether one or more data objects 110 in the live data set 105 are infected by malicious software, and provide an indication to anyone who reads the data objects—including the backup manager 120—if an infection is detected; This implies that malicious software detector 150 functions as the driver executed on the first processor]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the timely secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 8, the rejection of claim 1 is incorporated and Zhou, Westenberg further disclose,
wherein the modifications are corrected in real-time or near real-time (Westenberg, [Col. 7, lines 25-29 - Where the analysis is performed in reverse chronological order, for example, as soon as a particular backup version 130 is found to differ from an infected data object or from an infected backup version, further analysis of earlier versions is abandoned]; [Col. 7, lines 57-63 – ‘just-in-time’ analysis of backup versions is performed, e.g., the fact that a particular backup version of a data object is infected is determined during restore operations, and if such an infection is found, the particular backup version and/or any other infected backup versions of the data object, are excluded from the restore]).
Therefore it would have been obvious to a person of ordinary skill at the time of filing to incorporate the timely secure backup and restore of Westenberg into the virus processing system of Zhou, for the benefit of utilizing a backup manager so that during restore operations for data objects that have been infected by malicious software, the backup manager is configured to automatically search for uninfected backup versions from which the data objects should be restored (Westenberg, Col. 3, lines 4-8).

As per Claim 9, Zhou discloses a system (Zhou, [0026 - Fig. 1 shows a combined hardware and software virus processing system 100 that includes a general purpose processor 120 and a virus co-processor 110]; [0037 – In Fig. 3, virus processing system includes a virus processing hardware accelerator embodied as virus co-processor 310, and a general purpose processor 320]), comprising:
a random-access memory (Zhou, [0039 – As per Fig. 3, memory 330 is a random access memory 330]);
a first processor operatively coupled to the random-access memory (Zhou, [Fig. 3: general purpose processor 320]); 
a second processor that is operatively coupled to the random-access memory (Zhou, [Fig. 3: virus co-processor 310]);
Westenberg discloses,
a random-access memory (Westenberg, [Fig. 6: Memory 610, Storage Device 640, both are volatile]);
a first processor operatively coupled to the random-access memory (Westenberg, [Fig. 6: Processor 650]); 
a second processor that is operatively coupled to the random-access memory (Westenberg, [Fig. 6: Backup Manager 120 implemented as FPGA]);
The remaining limitations are similar to claim 1 and hence the same rejections are incorporated.

As per Claim 10, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 11, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 12, it is similar to claim 4 and therefore the same rejections are incorporated.

As per Claim 13, it is similar to claim 5 and therefore the same rejections are incorporated.

As per Claim 14, it is similar to claim 6 and therefore the same rejections are incorporated.

As per Claim 15, it is similar to claim 7 and therefore the same rejections are incorporated.

As per Claim 16, it is similar to claim 8 and therefore the same rejections are incorporated.

As per Claim 17, it is similar to claim 1 and therefore the same rejections are incorporated.

As per Claim 18, it is similar to claim 2 and therefore the same rejections are incorporated.

As per Claim 19, it is similar to claim 3 and therefore the same rejections are incorporated.

As per Claim 20, it is similar to claim 4 and therefore the same rejections are incorporated.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARVIND TALUKDAR whose telephone number is (571)270-3177. The examiner can normally be reached M-F, 10 am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Yi can be reached on 571-270-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Arvind Talukdar
Primary Examiner
Art Unit 2132



/ARVIND TALUKDAR/Primary Examiner, Art Unit 2132